Per Curiam.
An intruder gains no advantage of a'landlord by colluding with his tenant; but a collusive arrangement, broken off, puts him in no worse condition than if no arrangement had existed. A subsequent entry on the tenant would preclude no defence which would not be precluded by an entry on the landlord; yet the intruder would be compelled to restore the possession, unless he could show the better title. But though a naked wrongdoer is bound to restore a possession forcibly gained, yet a wrongdoer with title, though liable to make restitution on an indictment of forcible entry and detainer, cannot be compelled to do so by an action of ejectment. And it would not be necessary to show that he had title at the time of the entry; for one man may commit a disseisin to the usé of another; and, according to a trite maxim of the common law, a ratification is equivalent to a previous authority. Co. Lit. 180, b. Here the conveyance from the owner of the title was a ratification sufficient for the defendant’s protection: and this was, in substance, the direction which has been assigned as error.
Judgment affirmed.